DETAILED ACTION
Status of Claims:
Claims 23-38 are pending.
Claims 33-38 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 23-32) in the reply filed on 9/28/2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a pressure tank and at least one duct, in fluidic communication with the pressure tank, to circulate the organic waste from the first peripheral compartment to the second central compartment” as described in the specification. There does not appear to be any organic waste circulated through the at least one duct in the figures.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 23:


Regarding Claim 29:
	The claim refers to “the at least one first duct supplying nozzles” and “the at least one second duct supplying nozzles.” There is insufficient antecedent basis for these limitations within the claims.

The remaining claims are indefinite as they depend from indefinite claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (USPN 6,328,892).

Regarding Claim 23:
	Jones teaches the facility for treating organic waste to produce biogas and recover at least one portion of the biogas produced, the facility comprising: a first tank including (first elongated vessel) (see col. 3 lines 31-45): a first separation device (central annular insert 301 )extending over a portion of the height of the first tank to define a first central compartment (riser 7), a first peripheral compartment (downcomer 4) (see col. 14 lines 16-17), and a first stirring and biochemical exchange compartment arranged at a bottom portion of the first tank (bottom region), and which is to facilitate stirring and biochemical exchanges, and provide a fluidic communication between the first central compartment and the first peripheral compartment (see col. 3 lines 31-45), and a first stirring device (gas injection device 115) arranged at the first stirring and biochemical exchange compartment (any location other than the top of the downcomer is considered to be the bottom), a second tank (second elongated vessel) including: a second separation device extending over a portion of the height of the second tank to define a second central compartment (second riser zone), a second peripheral compartment (second downcomer), and a second stirring and biochemical exchange compartment arranged at a bottom portion of the second tank (bottom region), and which is to facilitate stirring and biochemical exchanges, and provide a fluidic communication between the second central compartment and the second peripheral compartment (see col. 3 lines 52-67), and a second stirring device (gas injection device 25) arranged at the second 

Regarding Claim 24:
	Jones teaches the facility of claim 23, wherein the pressure tank and at least one duct are to pneumatically circulate the organic waste (gas is used therefore it is pneumatically) (see col. 11 lines 29-31).

Regarding Claim 25:
	Jones teaches the facility of claim 24, wherein the pressure tank is to pressurize a biogas, nitrogen, or carbon dioxide, and the at least one duct is to convey biogas, nitrogen, or carbon dioxide from the pressure tank to the first peripheral compartment and/or the second peripheral compartment (see col. 13 lines 21-25).

Regarding Claim 26:


Regarding Claim 27:
	Jones teaches the facility of claim 23, wherein the pressure tank and at least one duct are to non-destructively circulate the organic waste (there is no destruction of the organic waste disclosed in Jones).

Regarding Claim 28:
	Jones teaches the facility of claim 23, wherein the transfer line is to define a zone (hopper 62) for biochemical exchange and transition (effluent is transferred therefore there is exchange and transition) (see col. 10 lines 1-13).

Regarding Claim 29:
	Jones teaches the facility of claim 23, wherein: the first stirring device comprises at least one first duct (111) to convey a biogas, nitrogen or carbon dioxide, the at least one first duct supplying nozzles (injection device 115) provided on a sidewall of the first peripheral compartment (the duct passes through the sidewall) (see col. 13 lines 25-31); and
the second stirring device comprises at least one second duct (21) to convey a biogas, nitrogen or carbon dioxide (the claim is directed to an apparatus, therefor only structural limitations add 

Regarding Claim 32:
	Jones teaches the facility of claim 23, wherein: the first central compartment and the first peripheral compartment are in fluidic communication only at a bottom of the first tank, via the first stirring and biochemical exchange compartment; and the second central compartment and the second peripheral compartment are in fluidic communication only at a bottom of the second tank, via the second stirring and biochemical exchange compartment (double once through plant) (see col. 6 lines 61-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (USPN 6,328,892).

Regarding Claim 30:
	Jones teaches the facility of claim 23, wherein the transfer line (line 122) is to fluidically connect an outlet of the first tank and an inlet of the second tank (see fig. 2).
	Jones does not teach said outlet being at a height that is greater than a height of said inlet. Jones is silent as to the relative heights of the inlet and outlet and the locations of the first tank relative to the second tank. It would have been obvious to one skilled in the art to rearrange the relative location of the first and second tank such that the first tank is higher than the second tank, and the first tank outlet is higher than the second tank inlet because it is a simple rearrangement of parts without changing the relative function of the device. The location of the second tank inlet with respect to the first tank outlet does not change the manner in which the device of Jones operates. Additionally there is no indication of significance or unexpected results with respect to the relative heights of the inlets and outlets in the instant invention.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Japikse, 86 USPQ 70 (CCPA 1950),  MPEP § 2144.04).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (USPN 6,328,892) as applied to claim 23 above, and further in view of Macdonald et al (USPN 2012/0156744).

Regarding Claim 31:
	Jones teaches the facility of claim 23.
	Jones does not teach a first sediment floating system including at least one first sediment duct to convey a biogas, nitrogen, or carbon dioxide, to supply at least one first micro-bubbling device provided adjacent a bottom of the first central compartment; and a second sediment floating system including at least one first sediment duct to convey a biogas, nitrogen, or carbon dioxide, to supply at least one second micro-bubbling device provided adjacent a bottom of the second central compartment. Jones further teaches that gas can be applied to multiple locations within the first and second tank (see Fig. 2)
	Macdonald teaches a first sediment floating system including at least one first sediment duct to convey a biogas, nitrogen, or carbon dioxide, to supply at least one first micro-bubbling device provided adjacent a bottom of the first central compartment; and a second sediment floating system including at least one first sediment duct to convey a biogas, nitrogen, or carbon dioxide, to supply at least one second micro-bubbling device provided adjacent a bottom of the second central compartment (see para. 0012, 0013, fig. 2 below).
	Jones and Macdonald are analogous inventions in the art of wastewater treatment devices. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the first and second sediment floating systems of Macdonald adjacent to 

    PNG
    media_image1.png
    581
    783
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.